DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “114” has been used to designate both the scoop and the shield.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Applicant is advised that should claim 4 be found allowable, claim 5 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5 and 7-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 1,315,595 to Clark.
Regarding claim 1, Clark teaches a vertical-axis wind turbine (shown in Fig. 1) comprising: a plurality of blades (22) rotating axially about a substantially vertical shaft (19); an arcuate wind shield (27) adapted to shield convexly-facing blades on a windward surface of the turbine against contact with oncoming airflow (Fig. 2), the wind shield comprising: an arcuate inner surface spaced away from the blades (see annotated figure below); an arcuate scoop arching outwardly from the arcuate inner surface (see annotated figure below), the arcuate scoop angling forward of a forward edge of the arcuate inner surface (see annotated figure below), the arcuate inner surface and the arcuate scoop forming a wind channel (28) terminating at one or more ejection ports (31, Fig. 2) positioned behind a concave face of the blades (Fig. 2), the ejection ports adapted to redirect airflow forced into the open scoop to the concave face of the blades (as indicated by the arrows in Fig. 2); wherein the wind shield affixes to the vertical shaft such that the wind shield may rotate axially about the shaft only in one of a clockwise or a counterclockwise direction about the vertical shaft (due to the effect of vane 34, which performs the same function as that of the vane disclosed in the application, see Clark pg. 1, ll. 78-82, pg. 1, ll. 107 to pg. 2, ll. 3).

    PNG
    media_image1.png
    702
    844
    media_image1.png
    Greyscale

Regarding claims 2-5, 7, and 8, Clark teaches the wind turbine of claim 1 (see above), further comprising an arcuate redirection shield (32) positioned laterally to the blades (Fig. 2), the redirection shield adapted to redirect airflow around the blades (pg. 1, ll. 74-77) (claim 2),
where the redirection shield is affixed to the shield using one or more arcuate beams (the triangular support extending from the center of the casing to shield 32 in Fig. 2) (claim 3),
where the redirection shield is hingedly affixed to the shaft using one or more beams (“swung from the… casing,” pg. 1, ll. 74-77) (claim 4 and 5),
further comprising a wind vane (34) affixed to the shaft and the shield such that the wind vane rotates axially about the shaft (pg. 1, ll. 78-82, pg. 1, ll. 107 to pg. 2, ll. 3) (claim 7),
wherein a vertical height of the scoop exceeds a vertical height of the blades (Fig. 1) (claim 8).
Regarding claim 9, Clark teaches a vertical-axis wind turbine (shown in Fig. 1) comprising: a plurality of blades (22) rotating axially about a substantially vertical shaft (19); an arcuate wind shield (27) adapted to shield convexly-facing blades on a windward surface of the turbine against contact with oncoming airflow (Fig. 2), the wind shield comprising an arcuate inner surface spaced away from the .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 1,315,595 to Clark in view of US 2011/0070068 to Cumings et al.  Clark teaches the wind turbine of claim 1 (see above), but fails to teach that one or more of the redirection shield and the shield define a plurality of apertures spaced across an outer surface.
Cumings teaches a wind turbine with a shield which defines a plurality of apertures (112) spaced across an outer surface (2).
Cumings further teaches that defining a plurality of apertures spaced across an outer surface of a shield of the wind turbine allows for reducing the turbulence of the flow through the turbine (para. 42) which improves efficiency of the turbine (para. 44).  Clark also teaches a wind turbine with a shield (27).  Because both Clark and Cumings teach wind turbines with wind shields and Cumings teaches the use of .

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 1,315,595 to Clark in view of US 2012/0141252 to Dvorak.  Clark teaches the wind turbine of claim 9 (see above), but fails to teach that one or more of the inner surface and arcuate scoop are formed from sheet metal.
Dvorak teaches a wind turbine wherein its structures are made of sheet metal (para. 24).
Dvorak further teaches that lightweight materials such as sheet metal are more responsive to changes in wind direction (para. 24).  Clark also teaches a wind turbine which responds to changes in wind direction (pg. 1, ll. 78-82, pg. 1, ll. 107 to pg. 2, ll. 3).  Because both Clark and Dvorak teach wind turbines which respond to changes in wind direction and Dvorak teaches the use of a material that makes the turbine more responsive to such changes, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the wind turbine of Clark by constructing it from sheet metal as taught by Dvorak for the purpose of making the turbine more responsive to changes in wind direction (Dvorak para. 29).
Citation of Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure because it deals with wind turbines with similar shields and flow redirecting structures.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM W. BROWN whose telephone number is (571)270-3372. The examiner can normally be reached Monday-Friday 10:00-6:30 Eastern.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Bomberg can be reached on (571) 272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM W BROWN/Examiner, Art Unit 3745              

/KENNETH BOMBERG/Supervisory Patent Examiner, Art Unit 3745